     Case 5:20-cv-00493 Document 1 Filed 07/20/20 Page 1 of 11 PageID #: 1




                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA

PORTFOLIO ADVISORS VIII, LLC,

             Plaintiff,

v.                                              CIVIL ACTION NO: 5:20-cv-00493

BLUESTONE RESOURCES, INC.,

             Defendant.



                                Verified Complaint

      For its Complaint against Bluestone Resources, Inc. (“Lessee”), Plaintiff Portfolio

Advisors VIII, LLC (“Lessor”) states and alleges as follows:

                      PARTIES, JURISDICTION, AND VENUE

      1.     Lessor is a Delaware limited liability company with its principal place of

business at 2935 Country Drive, Suite 102, Little Canada, Minnesota 55117.

      2.     Lessor does not have any members that reside in Delaware, Virginia, or West

Virginia.

      3.     Lessee is a Delaware corporation with its principal place of business in

Roanoke, Virginia, and with a registered agent located at Corporation Trust Center, 1209

Orange St., Wilmington, Delaware 19801.

      4.     This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332(a)(1)

because there is complete diversity of citizenship between the parties and the amount in

controversy exceeds the sum of $75,000.00, exclusive of interest and costs.
     Case 5:20-cv-00493 Document 1 Filed 07/20/20 Page 2 of 11 PageID #: 2




       5.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a

substantial part of the events giving rise to the claim occurred in this district, and the

property at issue is located in this district.

                                FACTUAL BACKGROUND

The Lease

       6.      On October 9, 2017, Lessee entered into a Master Lease Agreement with

Consultants Group Commercial Funding Corporation (“Original Lessor”), identified by

contract number 105867, for the purpose of leasing equipment more fully described in a

related lease schedule (the “Master Lease”).

       7.      A true and correct copy of the Master Lease is attached as Exhibit 1.

       8.      In connection with the Master Lease, Lessee executed a Lease Schedule No.

1 (the “Lease Schedule”; together with the Master Lease, the “Lease”).

       9.      A true and correct copy of the Lease Schedule is attached as Exhibit 2.

       10.     According to Exhibit A of the Lease Schedule, Lessee leased from Original

Lessor the following equipment pursuant to the terms and conditions of the Lease:

  Year       Make          Model                                         Serial No.

  2008       Caterpillar   992K Loader                                   H4C00297

  2010       Caterpillar   993K Loader                                   Z9K00362

  2010       Caterpillar   D11T Dozer                                    GEB00611

  2001       Caterpillar   D10R Dozer/Tractor                            3KR01760

  2010       Caterpillar   789C Rock Truck                               2BW01622
     Case 5:20-cv-00493 Document 1 Filed 07/20/20 Page 3 of 11 PageID #: 3




  2006      Caterpillar   785C Rock Truck                              APX0937

  2006      Caterpillar   785C Rock Truck                              APX00936

  2008      Caterpillar   777F Rock Truck                              JRP01527

  2008      Caterpillar   777F Rock Truck                              JRP01528

  2011      Caterpillar   16M Motor Grader                             R9H00283

  2011      SHM           Superior Highwall Miner System SHM-30        SHM-30R-900

  1981      P&H           Model 2800 Mark II Electric Mining Shovels J22260

  1981      P&H           Model 2800 Mark II Electric Mining Shovels J24020


(the “Equipment”).

      11.     Original Lessor assigned the Lease to Lessor, and Lessee acknowledged the

assignment as evidenced by that Notice and Acknowledgement of Assignment dated

October 9, 2017 (the “Assignment Notice”).

      12.     A true and correct copy of the Assignment Notice is attached as Exhibit 3.

      13.     Pursuant to the terms of the Lease Schedule and Paragraph 8 of the Master

Lease, Lessee agreed to pay Lessor 36 consecutive monthly payments of $152,730.00 on

or before the first day of each month beginning on January 1, 2018.

      14.     Although unnecessary because the transaction involving the Equipment was

a lease under Article 2A of the UCC rather than a loan governed by Article 9 of the UCC,

on August 11, 2017, Original Lessor caused a UCC-1 Financing Statement identifying the

Equipment to be filed with the Delaware Department of State, file number 2017 5343733

(the “Original Financing Statement”).
     Case 5:20-cv-00493 Document 1 Filed 07/20/20 Page 4 of 11 PageID #: 4




      15.       A true and correct copy of the Original Financing Statement is attached as

Exhibit 4.

      16.       On October 12, 2017, Lessor caused a UCC-1 Financing Statement

Amendment to be filed with the Delaware Department of State, Amendment No. 2017

6810300, reflecting the assignment of the Original Financing Statement from Original

Lessor to Lessor (the “Assignment Amendment”).

      17.       A true and correct copy of the Assignment Amendment is attached as

Exhibit 5.

      18.       On October 12, 2017, Lessor caused another UCC-1 Financing Statement

Amendment to be filed with the Delaware Department of State, Amendment No. 2017

6811423, reflecting the change in the collateral included in the Original Financing

Statement (the “Collateral Amendment”).

      19.       A true and correct copy of the Collateral Amendment is attached as Exhibit

6.

      20.       Pursuant to Paragraph 11 of the Master Lease, Lessee is in default if:

                  Lessee fails to pay when due any installment of Rent or any other sum
                   owed by Lessee under a Lease and such failure continues for a period of
                   ten (10) days;

                  Lessee fails to perform or observe any covenant, condition or agreement
                   to be performed or observed by it under a Lease and such failure
                   continues uncured for ten (10) days after written notice thereof to Lessee
                   by [Lessor]; or

                  Lessee defaults in payment or performance of any obligation or
                   indebtedness of any kind or description, whether direct, indirect, absolute,
                   or contingent, due or to become due, now existing or hereafter arising.
     Case 5:20-cv-00493 Document 1 Filed 07/20/20 Page 5 of 11 PageID #: 5




       21.        Pursuant to Paragraph 11 of the Master Lease, upon Lessee’s default Lessor

has the right, in its sole discretion, to exercise its remedies, which include, but are not

limited to:

                    Cancel[ing] a Lease effective on the date designated by [Lessor] that such
                     Event of Default first occurred;

                    Proceed[ing] by appropriate court action or actions or other proceedings
                     either at law or equity to enforce performance by Lessee of any and all
                     covenants of a Lease and to recover damages for the breach thereof;

                    Without notice or liability or legal process, enter[ing] into any premises
                     of or under control or jurisdiction of Lessee or any agent of Lessee where
                     the Equipment may be or by [Lessor] is believed to be, and repossess all
                     or any item thereof, disconnecting and separating all thereof from any
                     other property and using all force necessary or permitted by applicable
                     law so to do, Lessee hereby expressly waiving all further rights to
                     possession of the Equipment and all claims for injuries suffered through
                     or loss caused by such repossession or demand that Lessee deliver the
                     Equipment forthwith to [Lessor] at Lessee’s expense at such place as
                     [Lessor] may designate;

                    In the event [Lessor] repossesses the Equipment, [Lessor] may in
                     [Lessor’s] sole discretion elect to sell, re-lease or otherwise dispose of all
                     or part of the Equipment or to retain all or part thereof, in such manner
                     and on such terms and conditions as [Lessor] may determine in its sole
                     discretion, with or without notice to Lessee, which Lessee hereby waives
                     to the extent permitted by applicable law;

                    Declar[ing] immediately due and payable any past unpaid Rent, late
                     charges and any other amounts due hereunder that accrued on or before
                     the occurrence of the Event of Default, plus as liquidated damages for
                     loss of the bargain and not as a penalty, an amount equal to the Stipulated
                     Value for the Equipment as of the Rent payment date immediately
                     preceding the date [Lessor] declares the Lease in default, in addition, all
                     attorney and court costs incurred by [Lessor] as a result of an Event of
                     Default or relating to the enforcement of its rights under a Lease.

       22.        Pursuant to Paragraph 8 of the Master Lease, Lessee agreed that “[l]ate

charges on any past due Rent, taxes, or other charges hereunder shall accrue at the rate of
     Case 5:20-cv-00493 Document 1 Filed 07/20/20 Page 6 of 11 PageID #: 6




$.05 per dollar (5%) per month of the unpaid amount . . . beginning with the date that such

amount was due and continuing until the amount is paid.”

       23.       Pursuant to Paragraph 13 of the Master Lease, Lessee waived any right to

trial by jury.

Lessee’s Defaults under the Lease

       24.       Lessee has failed to pay the monthly installment amounts required under the

Lease since February 1, 2020.

       25.       As of June 25, 2020, the total amount due and owing under the Lease,

exclusive of Lessor’s reasonable attorneys’ fees and costs, additional late-payment charges

that accrue, and prejudgment interest, is $985,108.50.

       26.       Late-payment charges and interest will continue to accrue on the outstanding

balance owed under the Lease until the date of full payment.

       27.       Lessor has incurred, and will continue to incur, attorneys’ fees and costs

related to this action, which Lessor is entitled to recover pursuant to the terms of the Lease.

       28.       Due to Lessee’s defaults under the Lease, on June 25, 2020, Lessor delivered

a Notice of Default to Lessee (the “Notice of Default”).

       29.       A true and correct copy of the Notice of Default is attached as Exhibit 7.

       30.       Lessee has failed to cure the defaults under the Lease.

       31.       Lessee is in default under the Lease.

       32.       As a result of Lessee’s default under the Lease, Lessor is entitled to exercise

its rights and remedies under the Lease.
     Case 5:20-cv-00493 Document 1 Filed 07/20/20 Page 7 of 11 PageID #: 7




                            COUNT 1: BREACH OF CONTRACT

          33.     Lessor restates and re-alleges the preceding paragraphs as if fully set forth

herein.

          34.     The Lease is a valid and enforceable contract.

          35.     Lessor has fully performed its obligations under the Lease.

          36.     Based on the foregoing facts, Lessee is in default under the Lease by failing

to make the required payments to Lessor.

          37.     Based on the foregoing facts, as of June 25, 2020, the total amount due and

owing under the Lease, exclusive of Lessor’s reasonable attorneys’ fees and costs,

additional late-payment charges that accrue, and prejudgment interest, is $985,108.50.

          38.     Pursuant to the terms of the Lease, Lessor is entitled a judgment against

Lessee in the amount of $985,108.50 as of June 25, 2020, plus interest through the date of

judgment, all other amounts due under the Lease, and Lessor’s reasonable attorney's fees,

costs, and disbursements.

          39.     Pursuant to the terms of the Lease, Lessor is entitled to possession of the

Equipment.

                COUNT 2: DETINUE – W. VA. CODE ANN. § 55-6-1, ET SEQ.
                          AND REPLEVIN - FED. R. CIV. P. 64

          40.     Lessor restates and re-alleges the preceding paragraphs as if fully set forth

herein.

          41.     On information and belief, the Equipment is located at the following

addresses:
     Case 5:20-cv-00493 Document 1 Filed 07/20/20 Page 8 of 11 PageID #: 8




 Year     Make            Model                 Serial No. Address
 2008     Caterpillar     992K Loader           H4C00297   497 Rocket Boys Road,
                                                           Squire, WV 24884
 2010     Caterpillar     993K Loader          Z9K00362    497 Rocket Boys Road,
                                                           Squire, WV 24884
 2010     Caterpillar     D11T Dozer           GEB00611    497 Rocket Boys Road,
                                                           Squire, WV 24884
 2001     Caterpillar     D10R Dozer/Tractor   3KR01760    351 Steel Road, North
                                                           Fork, WV
 2010     Caterpillar     789C Rock Truck      2BW01622    497 Rocket Boys Road,
                                                           Squire, WV 24884
 2006     Caterpillar     785C Rock Truck      APX0937     497 Rocket Boys Road,
                                                           Squire, WV 24884
 2006     Caterpillar     785C Rock Truck      APX00936    Highway 194 East,
                                                           Phelps, KY
 2008     Caterpillar     777F Rock Truck      JRP01527    State    Route   606,
                                                           Keokee, VA
 2008     Caterpillar     777F Rock Truck      JRP01528    497 Rocket Boys Road,
                                                           Squire, WV 24884
 2011     Caterpillar     16M Motor Grader     R9H00283    497 Rocket Boys Road,
                                                           Squire, WV 24884
 2011     SHM             Superior    Highwall SHM-30R-900 351 Steel Road, North
                          Miner System SHM-                Fork, WV
                          30
 1981     P&H             Model 2800 Mark II J22260        497 Rocket Boys Road,
                          Electric     Mining              Squire, WV 24884
                          Shovels
 1981     P&H             Model 2800 Mark II J24020        497 Rocket Boys Road,
                          Electric     Mining              Squire, WV 24884
                          Shovels

        42.   Due to Lessee’s default under the Lease, Lessor is entitled to enforce its

rights under the Lease.

        43.   Due to Lessee’s default under the Lease, Lessor is entitled to take immediate

possession and control of the Equipment, and Lessee should be enjoined from selling,

removing, transferring, or otherwise disposing of or wasting the Equipment.
      Case 5:20-cv-00493 Document 1 Filed 07/20/20 Page 9 of 11 PageID #: 9




          44.   Due to Lessee’s default under the Lease, Lessor is entitled to a judgment

declaring that it may, at its discretion, dispose of the Equipment at one or more sales in any

manner consistent with applicable law.

          45.   Due to Lessee’s default under the Lease, Lessor is entitled to move the Court

for possession of the Equipment prior to final judgment and to request an order that if the

Equipment is concealed or enclosed in any of Lessee’s premises, including but not limited

to the premises located at the four different locations listed above, and public demand made

by the Sheriff for its delivery is refused, the Sheriff shall cause said premises to be broken

open by force and the Equipment taken therefrom.

          WHEREFORE, Lessor respectfully requests that the Court grant the following

relief:

          1.    Enter an order granting immediate injunctive relief to prevent any further use

of the Equipment, as any use will permanently and irreparably diminish the value of the

Equipment and constitute waste;

          2.    Enter an order directing all Equipment to be marshalled at a location to be

determined by the Lessor;

          3.    Enter an order permitting immediate inspection of all Equipment;

          4.    Enter judgment and an order granting Lessor the exclusive right to possession

of the Equipment and directing Lessee to deliver, or cause to be delivered, the Equipment

to a location to be designated by Lessor or the Court and, if necessary, directing law

enforcement to seize the Equipment and deliver possession to Lessor or its agent;
      Case 5:20-cv-00493 Document 1 Filed 07/20/20 Page 10 of 11 PageID #: 10




        5.    Enter an order affording Lessor appropriate protection pending the outcome

of this action and such time thereafter as may be necessary to implement the judgments,

orders or decrees of this Court, thereby enjoining any party and any of their respective

agents, servants, attorneys or associates from selling, disposing, encumbering, mortgaging,

leasing, moving, operating, pledging, or in any manner adversely affecting the interests of

Lessor in the Equipment;

        6.    Determine that the Lease is a valid contract and enforceable in accordance

with its terms;

        7.    Adjudge the amount due pursuant to the terms of the Lease, which as of June

25, 2020, and exclusive of Lessor’s reasonable attorneys’ fees and costs, additional interest,

and any other sums that may recoverable under the Lease, was $985,108.50 (the

“Outstanding Balance”), together with interest accruing through the date of judgment, all

further amounts as may now or hereafter be due under the Lease and Lessor’s reasonable

attorneys’ fees, costs and disbursements;

        8.    Enter judgment against the Lessee for the Outstanding Balance, together with

interest accruing through the date of judgment, all further amounts as may now or hereafter

be due under the Lease and Lessor’s reasonable attorneys’ fees, costs and disbursements;

and

        9.    Grant Lessor such other and further relief as the Court deems just and

equitable.

        Dated: July 20, 2020
   Case 5:20-cv-00493 Document 1 Filed 07/20/20 Page 11 of 11 PageID #: 11




                                        PORTFOLIO ADVISORS VIII, LLC,

                                        By Counsel

/s/ J. Mark Adkins
J. Mark Adkins (WVSB #7414)
BOWLES RICE LLP
600 Quarrier Street (25301)
Post Office Box 1386
Charleston, West Virginia 25325-1386
(304) 347-1100
Fax: (304) 347-1756
madkins@bowlesrice.com

-and-

Timothy M. Kelley (MN Bar No. 0303847)
Kevin P. Kitchen (MN Bar No. 0399297)
(Statements of Visiting Attorney Forthcoming)
STINSON LLP
50 South Fifth Street, Suite 2600
Minneapolis, MN 55402
Telephone: (612) 335-1500
Email: timothy.kelley@stinson.com
Email: kevin.kitchen@stinson.com
